Status of the claims
	Claims 1, 3-16, 18-27 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph M. Butscheron 2/22/2022. 
1. (Currently amended) An occupancy detection system for an enclosed space, the occupancy detection system comprising: 

at least one presence sensor that is configured to output at least one presence sensor signal that indicates an occupancy status of the enclosed space; 
an occupancy detection control unit in communication with the door sensor and the at least one presence sensor; and 
an occupancy indicator in communication with the occupancy detection control unit 
wherein the occupancy detection control unit is configured to determine an occupancy status of the enclosed space based on the door sensor signal and the at least one presence sensor signal, 
wherein the occupancy detection control unit is further configured to output an occupancy signal indicative of the occupancy status of the enclosed space, and 
wherein the occupancy detection control unit operates the occupancy indicator based on the occupancy status of the enclosed space as determined by the occupancy detection control unit.

[End Amendment]




 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8, 12, 16, 18-20, 22, 26-27 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Maddi (US 20120320215).
Regarding claim 1, Maddi disclosed a room occupancy detection system, comprising 
a door sensor operatively coupled to a door of the enclosed space, wherein the door sensor is configured to output a door sensor signal that indicates a status of the door; 
at least one presence sensor that is configured to output at least one presence sensor signal that indicates an occupancy status of the enclosed space; 
[0017] The motion detection system 8 comprises a door motion sensor 2 and a plurality of room motion sensors 3. The door motion sensor 2 detects whether the door 13 is currently open or closed, while the plurality of room motion sensors 3 detects movement within the occupancy area 9.
an occupancy detection control unit in communication with the door sensor and the at least one presence sensor; and 
[0017] The present invention can be integrated into a room of any size and shape for as long as an occupancy area 9 can be defined by the thermal imaging system 7 and motion detection system 8. A schematic of the present invention integrated within a room is shown in FIG. 9. An occupant should first enter the room through the entrance opening, and then close the door 13. The control system 4 should recognize that the door 13 has been closed. The control  The control system 4  thus an occupancy detection control unit }
an occupancy indicator in communication with the occupancy detection control unit, wherein the occupancy status of the enclosed space is indicated by the occupancy indicator, 
wherein the occupancy detection control unit is configured to determine an occupancy status of the enclosed space based on the door sensor signal and the at least one presence sensor signal, 
wherein the occupancy detection control unit is further configured to output an occupancy signal indicative of the occupancy status of the enclosed space, and 
wherein the occupancy detection control unit operates the occupancy indicator based on the occupancy status of the enclosed space as determined by the occupancy detection control unit.
[0017] Either a positive occupancy status or a negative occupancy status is determined by the signal processing software in which the storage database 6 is then updated with this determination. A positive occupancy status means that the room is currently occupied; a negative occupancy status means that the room is currently unoccupied. The communication device 5 displays either the positive occupancy status or the negative occupancy status of the room being monitored.

Regarding claim 3, Maddi disclosed further a negative occupancy if the occupant thermal signature is detected before the door-closed signal is received. (claim 8) { before the door-closed signal is received means door is open}
Regarding claim 4,  Maddi disclosed further [0022] The signal processing software must receive a door-closed signal prior to receiving an occupant's movement signal if a positive occupancy status is to be returned.
Regarding claim 5, the claim is interpreted and rejected as claim 4.
thermal detection cameras 1. These thermal detection cameras 1 continually scan the innards of a room to detect an occupant's thermal signature. { thermal detection cameras 1 thus temperature sensor}
Regarding claim 12, Maddi disclosed further in response to a determination that the lavatory is unoccupied; determining whether a door to the lavatory is closed in response to a determination that the lavatory has been occupied the selected number of times since the previous disinfection of the lavatory; activating a disinfection system to perform a disinfection process inside the lavatory using far-ultraviolet radiation in response to a determination that the door is closed; (claim 20) { perform a disinfection process thus clean}
Regarding claim 16, the claim is interpreted and rejected as claim 1.
Regarding claim 18, the claim is interpreted and rejected as claim 3.
Regarding claim 19, the claim is interpreted and rejected as claim 4.
Regarding claim 20, Maddi disclosed further [0017]The door motion sensor 2 detects whether the door 13 is currently open or closed, while the plurality of room motion sensors 3 detects movement within the occupancy area 9.
Regarding claim 22, the claim is interpreted and rejected as claim 12.
Regarding claim 26, the claim is interpreted and rejected as claim 1. {see “If the door motion sensor 2 sends a door-closed signal and a thermal signature matching the thermal detection criteria is rendered by the thermal imaging system 7, then the control system 4 should return a positive occupancy status”, [0020]}
Regarding claim 27, the claim is interpreted and rejected as claim 1. {see “If the door motion sensor 2 sends a door-closed signal and a thermal signature matching the thermal 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maddi (US 20120320215) in view of Neubarth (US 20160273986 ).
Regarding claim 7, Maddi did not disclose wherein the door sensor comprises one or more of a proximity sensor, a pressure sensor, or a temperature sensor.
	Neubarth teaches a room occupancy detection system wherein [0070] As shown in FIG. 13, both pressure sensor 1 and pressure sensor 2 detect a drop in pressure when the door is opened, and a rise in pressure when the door is closed. However, as shown in the difference signal 108, the propagation time of sound causes the changes in pressure to be first recorded by sensor 2 closer to the door and then recorded by sensor 1 further from the door. The difference in arrival time of the pressure transient causes a characteristic dip 110A and subsequent rise 110B when the door is opened, and a characteristic rise 110C and subsequent dip 110D when the door is closed. Control circuitry associated with sensors 1 and 2 (e.g., control circuitry 40 of electronic device 10 or control circuitry in external equipment 20 or 26) may therefore compare the pressure sensor data from multiple pressure sensors in a given room or building to determine where the opened/closed door is relative to the sensors. This information may be useful for occupancy detection applications when it is desired to know whether a room is occupied.
In the KSR decision, the Supreme Court states that rationales for arriving at a conclusion of obviousness includes (b) simple substitution of one known element for another to obtain predictable results; 
Maddi and Neubarth are considered to be analogous art because they pertain to occupancy detection system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the door sensor comprises one or more of a proximity sensor, a pressure sensor, or a temperature sensor for Maddi’s system as a simple substitution.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maddi (US 20120320215) in view of Childress (US 20160220716).
Regarding claim 9, Maddi did not disclose wherein the at least one presence sensor comprises a floor sensor operatively coupled to a floor of the enclosed space, and wherein the at least one presence sensor signal comprises a floor sensor signal output by the floor sensor.
Childress teaches a lavatory disinfection system wherein [0038] Sensor system 130 may include number of sensor devices 131 for monitoring the occupancy of lavatory 102 and whether or not door 134 is open or closed. Number of sensor devices 131 may include any number of different types of sensor types that are configured to detect and signal when the lavatory is occupied or empty. For example, without limitation, number of sensor devices 131 may include at least one of a motion sensor, an occupancy sensor, a thermal sensor, an open/close sensor, an infrared sensor device, an ultrasonic sensor device, a floor pressure sensor, or some other type of sensor. 
In the KSR decision, the Supreme Court states that rationales for arriving at a conclusion of obviousness includes (b) simple substitution of one known element for another to obtain predictable results; 
Maddi and Childress are considered to be analogous art because they pertain to occupancy detection system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the at least one presence sensor comprises a floor sensor operatively coupled to a floor of the enclosed space, .


Claims 13, 15, 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Maddi (US 20120320215) in view of Corsett (US 20190240362).
Regarding claim 13, Maddi did not disclose wherein the occupancy detection control unit is configured to respond to receiving the door sensor signal and the at least one presence sensor signal by transmitting a control signal to one or more switches to actuate the switches from a closed state to an open state to deactivate one or more components of a light control system.
Corsett teaches a room occupancy detection system wherein [0091] Referring to the embodiments as depicted in FIG. 1, FIG. 2 and FIG. 3, the control system 110 (such as, the primary controller 302 and/or the auxiliary controller 304) is further configured to transmit a door-control signal to the door-locking mechanism 104, for the case where the control system 110 receives a presence status indicator signal, from the sensor assembly 102, in which the presence status indicator signal indicates that the room 904 is occupied by a person 908 positioned in the interior space 902 of the room 904, and in which the door-control signal, in use, keeps the door 910 in an unlocked state. The control system 110 is further configured to monitor and ensure that (A) the sanitation-light source 106 remains in an OFF state, and (B) the door-locking mechanism 104 does not lock the door 910. {106 remains in an OFF state thus an open state to deactivate}

Regarding claim 15, Maddi did not disclose wherein the occupancy detection control unit is in communication with the door of the enclosed space, and wherein the occupancy detection control unit is configured to lock the door during a cleaning process of the enclosed space.
Corsett teaches further [0121] An option (variation) for operation 216A may include determining whether a predetermined time (also called a time delay) has lapsed since the last time the room 904 was cleaned or sanitized. If the determination indicates that the predetermined time has lapsed since the last time the room 904 was cleaned or sanitized, then operation 216A includes activating the door-locking mechanism 104 (so that the door-locking mechanism 104 is placed in the locked state); this is done in such a way that the door-locking mechanism 104, in use, locks the room 904, and prevents access to the room 904 by any users or persons (for the case where the primary controller 302 determined that the room 904 was unoccupied based on the primary controller 302 determining that all of the occupancy-indication signals from each sensor assembly 102 indicating that there were no persons present in the room 904).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the occupancy detection control unit 
Regarding claim 23, the claim is interpreted and rejected as claim 13.
Regarding claim 25, the claim is interpreted and rejected as claim 15.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 7-9, 12-13, 15-16, 18-20, 22-23, 25-27  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
This office action is made as 2nd Non-Final due to there was no arts rejection in the previous OA.


Allowable Subject Matter
Claims 6, 10-11, 14, 21, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685